                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 1 of 9
                                                                     United States Bankruptcy Court
                                                                        Western District of Arkansas
              Andrew Loe
  In re       Danielle Loe                                                                                         Case No.    4:19-bk-71634
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 2 of 9
Debtor(s) Andrew Loe
Danielle Loe                                                                         Case No. 4:19-bk-71634


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                           Included        Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                       Included        Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $900.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Andrew Loe
               Direct pay of entire plan payment or                         900.00     (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,      weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Danielle Loe

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,      weekly,    Other
                    If other, please specify:
                     Employer name:

Arkansas Plan Form - 8/18                                                                                                                       Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 3 of 9
Debtor(s) Andrew Loe
Danielle Loe                                                             Case No. 4:19-bk-71634

                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral               Monthly                       To be paid
 of account number                                                           payment amount
 American Credit Accpt.                             2015 Chevy Camaro                             280.00      Preconfirmation
                                                                                                              Postconfirmation
 Exeter Finance Corp                                2014 Volkswagen CC                            140.00      Preconfirmation
                                                                                                              Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 4 of 9
Debtor(s) Andrew Loe
Danielle Loe                                                                     Case No. 4:19-bk-71634

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated      Value of        Interest rate   Monthly
 last 4 digits of                                                          claim               collateral                      payment
 account number

 American Credit              2015 Chevy                   5/2019                  25,000.00          23,000.00 5.00%                      471.78
 Accpt.                       Camaro
 Exeter Finance               2014                         2/2019                  14,800.00          14,000.00 5.00%                      279.29
 Corp                         Volkswagen CC

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:         $      0.00
                            Amount to be paid by the Trustee:                $      3,500.00
                            Total fee requested:                             $      3,500.00




Arkansas Plan Form - 8/18                                                                                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 5 of 9
Debtor(s) Andrew Loe
Danielle Loe                                                             Case No. 4:19-bk-71634

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,200.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

             The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
                 Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing
             of the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
             paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
             contrary to the amount listed below.
Arkansas Plan Form - 8/18                                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 6 of 9
Debtor(s) Andrew Loe
Danielle Loe                                                                   Case No. 4:19-bk-71634

 Creditor                     Description of               Payment to be    Payment           Number of         Arrearage          Monthly
                              contract or                  paid by          amount            remaining         amount             arrearage
                              property                                                        payments                             payment

  American First              Tires & wheels                    Debtor(s)              300.00 12                            0.00                   0.00
                                                                Trustee

 Snap Finance                 Tires                             Debtor(s)              350.00 12                            0.00                   0.00
                                                                Trustee

 West Creek                   Wheels                            Debtor(s)              250.00 12                            0.00                   0.00
 Financial                                                      Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                                         Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced


Arkansas Plan Form - 8/18                                                                                                                     Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                4:19-bk-71634 Doc#: 13 Filed: 06/26/19 Entered: 06/26/19 16:33:33 Page 7 of 9
Debtor(s) Andrew Loe
Danielle Loe                                                                 Case No. 4:19-bk-71634

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ David V. Ruff, II                                                                 Date June 26, 2019
                David V. Ruff, II
                Signature of Attorney for Debtor(s)




                Danielle Loe
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




                                                                     CERTIFICATE OF SERVICE

             This is to certify that a true copy of the Chapter 13 Plan has been sent to all parties on the mailing matrix
             on the 26th day of June, 2019.

             American Credit Acceptance
             124 WEST CAPITOL AVENUE, SUITE 1900
             LITTLE ROCK, AR 72201

             Exeter Finance
             300 SPRING BUILDING, SUITE 900
             LITTLE ROCK, AR 7220



                                                                             /s/ David Ruff
                                                                             David Ruff




Arkansas Plan Form - 8/18                                                                                                         Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                   4:19-bk-71634
Label Matrix for local noticing         Doc#: 13 Texarkana
                                                   Filed: 06/26/19
                                                           Division      Entered: 06/26/19 16:33:33
                                                                                              Capital OnePage 8 of 9
0861-4                                           U.S. Bankruptcy Court                        PO Box 30285
Case 4:19-bk-71634                               300 W. 2nd Street                            Salt Lake City, UT 84130-0285
Western District of Arkansas                     Little Rock, AR 72201-2400
Texarkana
Wed Jun 26 16:31:39 CDT 2019
Capital One Auto Finance, a division of          Capital One Bank (USA), N.A.                 Car Mart
AIS Portfolio Services, LP                       4515 N Santa Fe Ave                          PO Box 2580
4515 N Santa Fe Ave. Dept. APS                   Oklahoma City, OK 73118-7901                 Bentonville, AR 72712-7701
Oklahoma City, OK 73118-7901


Colonial Auto Finance                           Comenity Bank                                   Credit Acceptance
802 SE Plaza #114                               PO Box 182125                                   25505 West Twelve Mile Rd
Bentonville, AR 72712-3220                      Columbus, OH 43218-2125                         Suite 3000
                                                                                                Southfield, MI 48034-8331


Credit Acceptance Corporation                   Credit Management Company                       Credit One Bank
PO Box 5070                                     2121 Noblestown RD                              P.O. Box 98872
Southfield, MI 48086-5070                       Pittsburgh, PA 15205-3956                       Las Vegas, NV 89193-8872



Diversified Consultansts                        Exeter Finance Corp                             Exeter Finance LLC
P. O. Box 551268                                P.O. Box 166008                                 AIS Portfolio Services, LP
Jacksonville, FL 32255-1268                     Irving, TX 75016-6008                           4515 N Santa Fe Ave. Dept. APS
                                                                                                Oklahoma City, OK 73118-7901


Fedloan Servicing                               Ginny’s                                         (p)GLOBAL LENDING SERVICES LLC
P O Box 60610                                   1112 7th Avenue                                 1200 BROOKFIELD BLVD STE 300
Harrisburg, PA 17106-0610                       Monroe, WI 53566-1364                           GREENVILLE SC 29607-6583



Hope Community TV                               JP Capital                                      (p)JEFFERSON CAPITAL SYSTEMS LLC
506 S. Walnut Street                            3925 Central Avenue                             PO BOX 7999
Hope, AR 71801-5355                             Hot Springs National, AR 71913-7210             SAINT CLOUD MN 56302-7999



LVNV Funding                                    LVNV Funding, LLC                               McHughes Law Firm
P.O. Box 10497                                  Resurgent Capital Services                      PO Box 2180
Greenville, SC 29603-0497                       PO Box 10587                                    Little Rock, AR 72203-2180
                                                Greenville, SC 29603-0587


Mercury                                         Merrick Bank                                    Midland Credit Management
1415 Warm Springs Rd.                           P.O. Box 9201                                   PO Box 939069
Columbus, GA 31904-8366                         Old Bethpage, NY 11804-9001                     San Diego, CA 92193-9069



NCC Business Services, Inc.                     NCEP, LLC                                       National Amer Univ
3733 University Blvd W. #300                    AIS Portfolio Services, LP                      PO Box 1780
P.O. Box 24739                                  4515 N Santa Fe Ave. Dept. APS                  Rapid City, SD 57709-1780
Jacksonville, FL 32241-4739                     Oklahoma City, OK 73118-7901
                  4:19-bk-71634 Doc#: 13 Santander
SLC-Student Loan Trust                     Filed: 06/26/19 Entered: 06/26/19 16:33:33     Page 9USAofInc.
                                                                                Santander Consumer    9
P O Box 6497                             P.O. Box 961245                        P.O. Box 560284
Sioux Falls, SD 57117-6497               Fort Worth, TX 76161-0244              Dallas, TX 75356-0284



(p)SPRINT NEXTEL CORRESPONDENCE                        U.S. Trustee (ust)                                   US Department of Education
ATTN BANKRUPTCY DEPT                                   Office Of U. S. Trustee                              400 Mayland Ave., SW
PO BOX 7949                                            200 W Capitol, Ste. 1200                             Washington, DC 20202-0001
OVERLAND PARK KS 66207-0949                            Little Rock, AR 72201-3618


(p)USCB CORPORATION                                    Verizon SW                                           Webbank
PO BOX 75                                              500 Technology Drive                                 215 State St., Ste. 1000
ARCHBALD PA 18403-0075                                 Saint Charles, MO 63304-2225                         Salt Lake City, UT 84111-2336



Andrew Loe                                             Danielle Loe                                         David V Ruff II
3668 Nevada                                            3668 Nevada                                          Attorney at Law
Prescott, AR 71857                                     Prescott, AR 71857                                   1915 Mall Drive
                                                                                                            Texarkana, TX 75503-2641


Jack W. Gooding
Chapter 13 Standing Trustee
P.O. Box 8202
Little Rock, AR 72221-8202




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Global Lending Services                                Jefferson Capital Systems                            Sprint
PO Box 311                                             PO Box 953185                                        PO Box 4191
Williamsville, NY 14231                                St. Louis, MO 63195                                  Carol Stream, IL 60197



USCB Corporation                                       End of Label Matrix
PO Box 75                                              Mailable recipients    42
Archbald, PA 18403                                     Bypassed recipients     0
                                                       Total                  42
